DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHERBIN et al. (US 2020/0027772).
	Regarding claims 1-3 and 10, SHERBIN teaches an IC support comprising a circular carrier frame 110 with a circular opening and circular spring ring subring 120 that is capable of being compressed to fit through the frame and expanded when pushed into dicing tape 118 to secure the tape (paras. 14, 17, and 19; fig. 2A).
	Regarding claims 4, 5, 13, and 14, SHERBIN teaches spring subring 120 that is capable of being compressed inward to a first diameter to pass through the opening in the wafer frame and uncompressed to expand around the frame and thereby secure dicing tape (para. 19; fig. 2A).
	Regarding claims 8, 9, and 15, SHERBIN teaches the apparatus capable of stretching the dicing tape in two orthogonal directions to break wafer saw bows holding ICs together and increase the distance between ICs (paras. 19 and 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHERBIN, as applied to claims 1 and 10 above, and further in view of NIEDERHOFER et al. (US 2018/0033665).
	Regarding claims 6 and 11, SHERBIN does not teach the frame comprises an angled portion substantially surrounding the central opening.  NIEDERHOFFER teaches another wafer retaining apparatus comprising a typical frame and lower tape support for the wafer, wherein the frame 104 or 204 comprises an angled upper portion surrounding the central opening (fig. 8A).  It would have been obvious to one of ordinary skill in the art at the time of the invention to transport or store an IC wafer on retaining assembly of SHERBIN in a wafer box of 106 or 206 of NIEDERHOFER in order to prevent damage to the wafer during transport or shipping (NIEDERHOFER; paras. 3-5) and would include an angled portion surrounding the central opening of the frame in order to accurately center a wafer and retaining assembly within such a box (NIEDERHOFER; para. 179).

Allowable Subject Matter
Claims 7 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or fairly suggest a retaining assembly comprising an FFC frame and spring ring as claimed, wherein the frame comprises an angled portion surrounding the central opening wherein the angled portion of the frame can engage with an outer periphery of the spring ring to secure the dicing tape.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: FORMOSA (US 2008/0032489), OBATA (US 2018/0308711), KUBO et al. (US 2008/0105383), SOICHI (US 2014/0339673), NAKAMAE et al. (US 5,809,624), ESTERON et al. (US 2020/0083076), TAKAHASHI et al. (US 2009/0061596), ZAIDEL et al. (US 5,310,104), and GANTLEY (US 4,140,260).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745